     Case 2:18-cv-00597-JCM-VCF Document 25 Filed 11/02/18 Page 1 of 4



     ZIEVE, BRODNAX & STEELE, LLP
 1
     Shadd A. Wade, Esq.
 2   Nevada Bar No. 11310
     J. Stephen Dolembo, Esq.
 3   Nevada Bar No. 9795
     9435 West Russell Road, Suite 120
 4
     Las Vegas, NV 89148
 5   Tel: (702) 948-8565
     Fax: (702) 446-9898
 6   swade@zbslaw.com
 7   sdolembo@zbslaw.com
     Attorneys for Plaintiff Deutsche Bank National Trust Company, as Trustee for FFMLT Trust
 8   2005-FF8, Mortgage Pass-Through Certificates, Series 2005-FF8
 9
10                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
11
     DEUTSCHE BANK NATIONAL TRUST                         CASE NO.: 2:18-cv-00597-JCM-VCF
12   COMPANY, AS TRUSTEE FOR FFMLT
13   TRUST 2005-FF8, MORTGAGE PASS-
     THROUGH CERTIFICATES, SERIES 2005-                   STIPULATION AND ORDER TO
14   FF8, a national bank,                                DISMISS DEFENDANT SPRINGS AT
                Plaintiff,                                CENTENNIAL RANCH
15                                                        HOMEOWNERS ASSOCIATION
16        vs.
17   SFR INVESTMENTS POOL 1, LLC, a
     Nevada limited liability company; SPRINGS
18   AT CENTENNIAL RANCH
19   HOMEOWNERS ASSOCIATION, a Nevada
     non-profit co-op corporation,
20
                Defendants.
21
22
23          Pursuant to Federal Rule of Civil Procedure 41(a), Plaintiff Deutsche Bank National

24   Trust Company, as Trustee for FFMLT Trust 2005-FF8, Mortgage Pass-Through Certificates,

25   Series 2005-FF8 (hereinafter “Deutsche Bank”) and Defendant Springs at Centennial Ranch

26   Homeowners Association (hereinafter “Springs at Centennial Ranch”) (collectively, the

27   “Parties”), by and through their respective counsel of record, hereby stipulate as follows:

28



                                                 Page 1 of 4
     Case 2:18-cv-00597-JCM-VCF Document 25 Filed 11/02/18 Page 2 of 4




 1      1. On April 3, 2018, Plaintiff Deutsche Bank filed its Complaint in this action naming
 2          Springs at Centennial Ranch and SFR Investments Pool 1, LLC as defendants related to a
 3          homeowners association foreclosure sale of real property located at 1013 Echo Beach
 4          Avenue, North Las Vegas, NV 89086; APN 124-23-413-038 (hereinafter “Property”).
 5      2. The Parties hereby agree that Deutsche Bank’s claims against Springs at Centennial
 6          Ranch shall be dismissed with prejudice, and Deutsche Bank and Springs at Centennial
 7          Ranch shall each bear its own costs and fees related to this litigation.
 8      3. Springs at Centennial Ranch asserts that it does not have a current ownership interest in
 9          title to the Property.
10      4. Springs at Centennial Ranch specifically reserves its ongoing rights under Nevada law,
11          including NRS Chapter 116, and the governing documents, including the Covenants,
12          Conditions and Restrictions (“CC&Rs”).
13      5. This dismissal does not affect any rights, claims or defenses of Deutsche Bank or Springs
14          at Centennial Ranch with respect to any other party related to the foreclosure sale of the
15          Property.
16          IT IS SO STIPULATED.
17
            DATED this ___2nd day of November, 2018.
18
       ZIEVE, BRODNAX & STEELE, LLP                      LEACH KERN GRUCHOW ANDERSON
19                                                       SONG
20
       __/s/J. Stephen Dolembo, Esq.____                 _/s/Ryan W. Reed, Esq._______
21     J. Stephen Dolembo, Esq.                          Ryan W. Reed, Esq.
       Nevada Bar No. 9795                               Nevada Bar No. 11695
22     9435 West Russell Road, Suite 120                 2525 Box Canyon Drive
23     Las Vegas, Nevada 89148                           Las Vegas, Nevada 89128
       Tel: (702) 948-8565                               Attorney for Springs at Centennial Ranch
24     Fax: (702) 446-9898                               Homeonwers Association
       sdolembo@zbslaw.com
25     Attorneys for Plaintiff The Bank of New York
26     Mellon FKA The Bank of New York, as
       Trustee for the Certificateholders of the
27     CWABS, Inc., Asset-Backed Certificates,
       Series 2006-14
28



                                                 Page 2 of 4
     Case 2:18-cv-00597-JCM-VCF Document 25 Filed 11/02/18 Page 3 of 4




 1                                                             Case No.: 2:18-CV-00597-JCM-VCF
 2
                                                  ORDER
 3
 4
              Based on the foregoing stipulation, and good cause appearing,
 5
              IT   IS   ORDERED       that    Defendant  SPRINGS     AT       CENTENNIAL   RANCH
 6
     HOMEOWNERS ASSOCIATION is hereby dismissed from this case with prejudice.
 7
              IT IS FURTHER ORDERED that Defendant SPRINGS AT CENTENNIAL RANCH
 8
     HOMEOWNERS ASSOCIATION has no present ownership interest in title to the Property.
 9
              IT IS FURTHER ORDERED that each party shall bear its own attorneys’ fees and
10
     costs.
11
              IT IS FURTHER ORDERED that this dismissal does not affect any rights, claims or
12
     defenses of Plaintiff DEUTSCHE BANK or SPRINGS AT CENTENNIAL RANCH
13
     HOMEOWNERS ASSOCIATION with respect to any other party related to the foreclosure sale
14
     of the Property.
15
16
                                             IT IS SO ORDERED.
17
18
19                                                 November
                                             DATED this ___ day 14, 2018.
                                                                of __________ 2018.
20
21
22                                           U.S. DISTRICT COURT OR MAGISTRATE JUDGE

23
24
25
26
27
28



                                                 Page 3 of 4
     Case 2:18-cv-00597-JCM-VCF Document 25 Filed 11/02/18 Page 4 of 4




 1                                 CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that I am an employee of ZIEVE, BRODNAX & STEELE, LLP
 3   and that service of the foregoing STIPULATION AND ORDER TO DISMISS DEFENDANT
 4   SPRINGS AT CENTENNIAL RANCH HOMEOWNERS ASSOCIATION was made on the
 5   __2nd__ day of November, 2018 to all counsels identified on the CM/ECF notification system.
 6
     LEACH KERN GRUCHOW ANDERSON SONG
 7   2525 Box Canyon Drive
     Las Vegas, NV 89128
 8   Attorney for Defendant Sierra Ranch Homeowners Association
 9
     DIANA S. EBRON, ESQ.
10
     KIM GILBERT EBRON
11   7625 Dean Martin Drive, Suite 110
     Las Vegas, Nevada 89139-5974
12   Attorney for SFR Investments Pool 1, LLC
13
14
                                        /s/ Sara Hunsaker
15                                      An Employee of ZIEVE, BRODNAX & STEELE, LLP
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              Page 4 of 4
